PER CURIAM
Husband appeals from a dissolution judgment, raising four issues: (1) custody, (2) visitation, (3) attorney fees and (4) the tax exemption for the parties’ minor child. We agree with husband that the trial court erred in awarding wife attorney fees. There was no stipulation between the parties regarding fees, and wife presented no evidence. In those circumstances, attorney fees cannot be awarded. Whitlow and Whitlow, 79 Or App 555, 719 P2d 1308 (1986).
We affirm in all other respects.
Judgment modified to delete award of attorney fees; affirmed as modified. Costs to neither party.